DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-5, 10-14 and 19-23.

Applicants' arguments, filed 01/07/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-5, 10-14 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meignant (U.S. Patent No. 6,060,077 issued on 05/09/2000; of record) in view of Harrison (US 2006/0217272, Sep. 28, 2006), as evidenced by Mac Bride et al (“Vulvovaginal atrophy,” Mayo Clinic Proceedings, Vol. 85, No. 1, pgs. 87-94 (2010); of record).
Mac Bride et al evidence that vulvovaginal atrophy is synonymous with the terms vaginal atrophy, atrophic vaginitis, and urogenital atrophy (page 87, col 1, first full paragraph).
Meignant teaches a composition and method of treating vaginal dryness in a menopausal woman/female patient wherein the patient suffers from urogenital atrophy (i.e., vulvovaginal atrophy) (Abstract and col 1, lines 5-11) comprising administering once daily to the patient in need of treatment an effective dose of a vaginal suppository comprising estradiol as the only active (Abstract) wherein, in an exemplary embodiment, the amount of estradiol is 10 µg (col 4, lines 23-25). Meignant further teaches that the concentration may be modulated based on the amount selected to relieve local problems and prevent transvaginal absorption to a maximum extent, the form of estradiol, the excipient concentration and the vectorization of the active principle (col 4, lines 20-39). A variety of doses of the different excipients can be envisaged. It is also possible to modify the composition of the excipients (col. 5, lines 59-63). 

However, Harrison discloses a warming personal lubricant composition (abstract). The composition may be in the form of a liquid, a semi-solid, or a solid depending upon the particular intended use thereof. The viscosity may range from about 50 cps to about 500,000 cps or more. The composition may also be formulated into soft or hard gelatin capsules (¶ [0034]). The composition may be used to relive vaginal dryness (¶ [0038]).
It would have been prima facie obvious to one of ordinary skill in the art to have formulated the composition of Meignant to have a viscosity within the range of about 50 cps to about 500,000 cps since the composition treats vaginal dryness and a viscosity ranging from about 50 cps to about 500,000 cps is an effective viscosity for compositions that treat vaginal dryness as taught by Harrison. One of ordinary skill in the art would have had a reasonable expectation of success since Meignant discloses wherein the dose and the composition of the excipients may be modified. 
In regards to the amount of estradiol recited in instant claims 1 and 19,  it would have been prima facie obvious to one of ordinary skill in the art to modify the formulation of Meignant by selecting a concentration of 4 or 25 µg of estradiol because Meignant teaches that the concentration of estradiol is a result-effective variable for determining optimum or workable ranges by routine experimentation based on the amount selected to relieve local problems and prevent transvaginal absorption to a maximum extent, the form of estradiol, the excipient concentration and the vectorization of the active principle.
.

Response to Arguments
Applicant argues that the Katz Declaration disclose the components of Meignant’s vehicle result in a formulation that has a much higher viscosity than the estradiol compositions recited in the amended claims of the present application. 
The Examiner does not find Applicant argument to be persuasive. Applicant has not submitted the Katz Declaration in this application. Thus, it is not of record in this application. Furthermore, even if the Katz Declaration was of record, it is still not persuasive. The Katz Declaration does not disclose which capsule embodiment described by Meignant has a high viscosity. It is unclear which capsule embodiment was tested, what the capsule embodiment is comprised of and the amount thereof, and how the viscosity was measured. Therefore, it cannot be determined whether Meignant actually discloses a composition with a higher viscosity than the claimed invention. 
Furthermore, Meignant discloses wherein a variety of doses of different excipients can be envisaged and wherein it is possible to modify the composition of the excipients. Thus, the viscosity determined by Declarant is not reflective of all the embodiments disclosed by Meignant since Meignant discloses wherein the amount and 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 10-14, and 19-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of US 10537581 B2, US 9180091 B2, US 9289382 B2, US 10258630 B2, US 10398708 B2, US 10568891 B2, US 10668082 B2, and US 10471072 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a composition comprising an intravaginal effective amount of estradiol as the only active for treating VVA and associated symptoms. 

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 

Conclusion
Claims 1-5, 10-14 and 19-23 are rejected.
Claims 6-9, 15-18 and 24-27 have been withdrawn.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.